DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered (as was previously noted by marking of box 7b on the Advisory Action mailed 8/1/2022).

Election/Restrictions
Applicant’s election without traverse of Species 4 (figs.6 and 7) in the reply filed on 12/7/2021 remains acknowledged.  
Claims 2 and 5-11 have been canceled by applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Segawa US7360467.
Claims 1.  A power steering assembly comprising: a housing (housing that houses 28 and 29); a worm gear (28) disposed within in the housing, the worm gear being rotatable about a first axis (axis of 28); a worm (29) at least partially disposed in the housing, the worm being arranged to engage the worm gear and rotate about a second axis (axis of 29); a first worm bearing (36/57) disposed proximate a first end of the worm; a second worm bearing (37) disposed proximate a second end of the worm; and a compensation mechanism (150/152) disposed within the housing and engaging the first worm bearing, the compensation mechanism being adjustable to bias the first worm bearing to maintain or adjust a gear mesh load between the worm gear and the worm, wherein the housing defines a spring bore (bore receiving 186 therein, as seen in fig.35), the power steering assembly further comprising a spring (186) located within the spring bore and engaged with the compensation mechanism, the compression of the spring adjusting a biasing component (component of 150/152 contacting bottom of 186) of the compensation mechanism, wherein the biasing component is in contact with the spring, wherein the compensation mechanism includes a bearing holder (portion of 150/152 holding 36/57) that surrounds a portion of the first worm bearing, the bearing holder [is] in contact with the first worm bearing and [slides] within a housing slot (slot receiving 150/152 therein) parallel to the spring bore and perpendicular to the second axis to adjust the first worm bearing.  Note that at least figure 36 of Segawa clearly shows the spring 186 to be oriented vertically to bias vertical movement of the bearing holder 152/150 and that this vertical orientation is perpendicular to the horizontal orientation of the second direction of the worm (i.e., horizontal orientation of the worm 29) thereby meeting the “perpendicular” limitation of the claim.  
Claim 3. The power steering assembly of claim 1 wherein the spring bore is perpendicular to the second axis.  
Claim 4.  The power steering assembly of claim 1, wherein the compensation mechanism is a single, integrally formed component.  

Response to Arguments
Applicant argues that Segawa does not disclose the newly added “perpendicular” limitation of claim 1.  This is not persuasive.  As detailed in the previous Advisory Action mailed 8/1/2022 at least figure 36 of Segawa clearly shows the spring 186 to be oriented vertically to bias vertical movement of the bearing holder 152/150 and that this vertical orientation is perpendicular to the horizontal orientation of the second direction of the worm (i.e., horizontal orientation of the worm 29).  

Conclusion
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114 (see the marking of box 7b on the Advisory Action mailed 8/1/2022 which entered the 7/25/2022 amendment and explained how the changes fail to overcome the art of record). Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658